Citation Nr: 1505437	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for bilateral ankle degenerative joint disease (DJD).

2.  Entitlement to an initial rating higher than 10 percent for degenerative changes in the bilateral first metatarsal phalangeal (MTP) joint.


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 2009 to February 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  In resolving all doubt in the Veteran's favor, each of her ankle disabilities manifest with painful motion, twice daily flares of pain, and moderate limited motion.

2.  In resolving all doubt in the Veteran's favor, each of her foot disabilities manifest with moderate disability including pain and stiffness, painful motion, and twice daily flares of pain.


CONCLUSIONS OF LAW

1.  The criteria have been met for a 10 percent rating for right ankle DJD and for a 10 percent rating for left ankle DJD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5271 (2014).

2.  The criteria have been met for a 10 percent rating for degenerative changes of the right first MTP joint and for a 10 percent rating for degenerative changes of the left first MTP joint.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5284 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In January 2012, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate her appeals for higher initial disability ratings for her bilateral ankle and bilateral foot disabilities.  38 C.F.R. § 3.159 (2014).    

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c) (2014).  Indeed, her relevant treatment records have been associated with the claims file, and there are no outstanding records the Veteran has asked to be associated with her claims file.  She was provided with VA examinations to assess the severity of her disabilities, in October 2011 and September 2013, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes the September 2013 VA examiner indicated that he could not opine on the Veteran's additional functional limitations of the left ankle during flares without resorting to speculation.  There are few records of treatment for the ankles, and only the VA examinations show range of motion testing results.  She has not provided any lay testimony as to the functional limitations during flares. The Board therefore finds that this opinion was reached after using all due diligence in seeking relevant medical information to form his opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Increased Initial Ratings

This appeal arises from the Veteran's disagreement with the initial ratings assigned for her service-connected degenerative joint disease (DJD) of the bilateral ankle and degenerative changes of the bilateral first metatarsal phalangeal (MTP) joint (hereinafter referred to as "foot disability").  Service connection for both disabilities was granted in November 2011, with an effective date of March 1, 2011, and initial ratings of 10 percent for the bilateral ankle disability and 10 percent for the bilateral foot disability.  Shortly thereafter, in January 2012, the RO proposed to reduce the Veteran's initial ratings by combining her bilateral foot disability and bilateral ankle disability into one disability, collectively rated as 10 percent disabling.  This proposal was undertaken in an April 2012 decision, to be effective July 1, 2012.  This appeal followed.  

In support of its decision to combine the two separate disabilities into one, the RO found that it had committed clear and unmistakable error (CUE) in the November 2011 rating decision when assigning separate diagnostic codes for the bilateral ankle disability and the bilateral foot disability.  As a threshold matter, the Board finds that the RO did not commit CUE.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  As evidenced by discussion below, the Board finds that reasonable minds could differ as to the appropriate rating to assign to this Veteran's bilateral foot and ankle disabilities, and that their initial decision awarding separate ratings under DC 5003 did not rise to the level of CUE.  The misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Accordingly, as the Veteran has expressed disagreement with the initial ratings assigned, the Board will review all evidence and assess her level of disability, from the date of her claim for service connection up to the present, to determine the level of her disabilities.  See Fenderson v. West, 12 Vet. App. 125 (1999) (wherein the distinction between original claim for a higher rating and an appeal for an increased rating is discussed).  The Board notes that VA has a "well-established" duty to maximize a claimant's benefits, and will consider all potentially applicable codes to ensure the Veteran is in receipt of the highest disability evaluation supported by the evidence.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's bilateral ankle disability was rated as 10 percent disabling under DC 5271-5010, which pertains to limited motion of the ankle and traumatic arthritis.  38 C.F.R. § 4.71a, DCs 5010, 5271 (2014).  Her bilateral foot disability was rated as 10 percent disabling under DC 5284-5010, which pertains to other foot injuries and traumatic arthritis.  38 C.F.R. § 4.71a, DCs 5010, 5284 (2014).   See also 38 C.F.R. § 4.27 (2014) (explaining and setting forth the procedure for assigning hyphenated ratings).

Diagnostic Code 5010 is rated pursuant to DC 5003.  Under DC 5003, arthritis that is established by X-ray will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2014).

In application of DC 5003, "painful motion of a major joint...caused by degenerative arthritis... is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, ...even though there is no actual limitation of motion." Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2013).  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  Id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.

Indeed, when evaluating disabilities causing limited motion, it is also necessary to consider any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point where pain sets in.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

In regard to her bilateral ankles, DC 5271 pertains to limited motion.  Marked limitation warrants a 20 percent rating, while moderate limitation warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271 (2014).  

The record reveals she was diagnosed with overuse syndrome and compression arthralgia of the ankles while in service.  See  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 152 (31st ed. 2007) ("arthralgia" means "pain in a joint").  In October 2011, she complained of general pain and stiffness.  She said she experienced daily flares of pain in the morning and the evening, lasting an hour each time, of mild to moderate severity.  She did not have deformity, malalignment, drainage, edema, effusion, or instability.  Right and left ankles had full range of motion, which was not reduced after repeated testing.  There was no functional loss.  The examiner did not discern objective indicators of pain.  X-rays of the bilateral ankle showed degenerative joint disease (DJD), which the examiner indicated was mild.  She was not using any ambulatory aids.

In September 2013, both ankles' range of motion was reduced, the left more so than the right.  She was able to flex her right ankle to 40 degrees, but her left only to 30 degrees.  Full flexion of the ankle is to 45 degrees or more.  38 C.F.R. § 4.71a, Plate I (2014).  Her extension was full in both ankles.  The examiner was able to objectively identify pain on motion in the left, and also opined that the left, but not the right, had additional functional loss of less movement and painful movement.  She described flares of pain from her job, and that having to stand and be on her feet for 12-hour shifts resulted in "trouble," and from excessive walking.  She did not have joint instability or reduced muscle strength.  Her gait was normal.

Based on this body of evidence, the Board finds that she is entitled to an initial rating of 10 percent for each ankle, under DC 5010-5271.  The evidence shows that she complained of twice daily flares of pain, in the morning and in the evening, that lasted for an hour each, that she described were mild to moderate.  Under section 4.59, actually painful joints resulting from healed injuries are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The Board notes that the examiner did not observe objective indicators of pain, but finds that her complaints frequent flares of pain are credible, warranting compensation.  38 C.F.R. § 4.3 (2014).  She had full range of motion at the October 2011 examination, therefore a higher rating is not warranted under DC 5271.  

Her range of motion was actually reduced in both ankles at the September 2013 VA examination, however, this increase in her symptoms does not warrant an increase in the disability rating assigned to either ankle.  The right ankle was able to flex to 40 degrees, only 5 degrees short of the full range; the left ankle could flex to 30 degrees, which is 15 degrees short of full range.  The regulations do not provide guidance as to whether a 15 degree loss of motion qualifies as "moderate" or "marked," however, as the loss of flexion was less than half of the full range and as her range of extension has always been full, the Board finds that the Veteran's ankle disabilities more closely approximate the criteria for a "moderate" disability, and will continue the 10 percent rating assigned to each ankle.  38 C.F.R. § 4.7 (2014).  The left ankle was found to have additional functional loss at this more recent examination, which the examiner opined would increase during flares.  He further opined that it would be speculative to comment on additional loss during flares, but neither the medical records show nor the Veteran has asserted that this additional loss results in a loss of half or more than half of her flexion, or has affected her extension in any way.  Further, her gait has always been described as normal, and there was not any evidence of deformity or soft tissue abnormality.  In sum, the Veteran has DJD of the ankles that causes pain in the joints and a moderate decrease in her range of motion, warranting a 10 percent disability for each ankle, for the entire period under consideration.    

She did not have ankylosis of the ankle, or the subastragalar or tarsal joints, nor did the evidence show malunion of the os calcis or astragalus, or an astragalectomy.  Therefore, the remaining diagnostic codes pertaining to the ankle are not for application.  38 C.F.R. § 4.71a, DCs 5270, 5272-5274 (2014).

In regard to her feet, DC 5284 pertains to other injuries of the foot.  Moderate disability warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  Actual loss of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5284 (2014).

The record reveals the Veteran was diagnosed with overuse syndrome and compression arthralgia in each foot during active duty.  At the October 2011 VA examination, she described pain and stiffness in her feet on walking and standing.  She complained of daily flares of pain in the morning and the evening, lasting about a half hour each time.  She did not use a brace, corrective shoes or inserts, or any ambulatory aid.  She had a normal gait, and the examiner did not note objective findings of painful motion, edema, instability, weakness, or tenderness.  X-rays showed mild degenerative changes of the first MTP.

At the September 2013 VA examination, she reported that she does not run for exercise or enjoyment any longer because the bottoms of her feet are too painful when running.  She reported that her feet were very painful in the entire foot, with pins and needles and a burning sensation, when working long hours as a nursing assistant.  She said that she can tolerate working an 8-hour shift, but that a 12-hour shift was not possible due to her foot pain.  X-rays of the feet did not show significant degenerative joint disease, and the examiner interpreted the report as "normal."  The examiner opined that she would not experience additional functional loss during flares of pain, as he did not find significant or gross pathological conditions, and there was no evidence of instability or deformity.  

Based on this body of evidence, the Board finds the Veteran is entitled to a 10 percent rating for each foot under DC 5284 for the entire period under consideration.  As above, the Veteran complains of flares of pain that occur on a daily basis.  She refrains from activities she used to be able to do because of the pain, although she can tolerate standing to perform her job for up to 8 hours.  Although the examiner did not objectively identify painful motion, the Veteran's statements regarding her pain and her flares are credible, and the Board finds that the evidence more closely approximates the level of moderate disability for each foot.  38 C.F.R. §§ 4.3, 4.7, 4.59 (2014).  

The Board does not find her entitled to a higher rating for either foot, as neither foot's symptoms reach the level of moderately severe.  The evidence shows a normal gait.  She does not wear orthopedic shoes or inserts in her shoes.  She does not use a cane or a brace.  There was no evidence of instability or deformity.  In sum, the evidence supports moderate disability of the bilateral foot.  38 C.F.R. § 4.71a, DC 5284 (2014). 

The evidence does not show weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion of the tarsal and metatarsal bones, therefore DCs 5277 through 5283 are inapplicable.  The Veteran does have pes planus, but that disability is already service connected, and she has not appealed the rating assigned to that.  

Extraschedular Consideration

The Board considered whether these claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (2014), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  She complains of pain in her ankles and feet, with balance issues, and the evidence shows limited motion.  She is unable to run and cannot work a 12-hour shift on her feet.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankles and feet provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5270, 5271, 5272, 5284 (2014) (providing ratings on the basis of ankylosis and limited motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral ankle and bilateral foot disabilities, and the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Rice considerations

In Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not made any contentions that she is unable to work due to her ankles or her feet, and the evidence of record does not so suggest.  Indeed, the most recent examination indicates she is still working as a nursing assistance, and that she can tolerate 8-hour shifts with her disabilities.  Accordingly, the Board concludes that a claim for a TDIU has not been raised by the Veteran or the record.


ORDER

An initial rating of 10 percent is granted for left ankle DJD.

An initial rating of 10 percent is granted for right ankle DJD.

An initial rating of 10 percent is granted for degenerative changes of the right first MTP joint.

An initial rating of 10 percent is granted for degenerative changes of the left first MTP joint.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


